     Case 3:19-cv-01887-MMA-MDD Document 23 Filed 01/12/21 PageID.169 Page 1 of 2



1
2
3
4
5                         UNITED STATES DISTRICT COURT
6                       SOUTHERN DISTRICT OF CALIFORNIA
7
8     NANCY BARR,                               Case No.: 19cv1887-MMA-MDD
9                                  Plaintiff,
                                                ORDER DENYING JOINT
10    v.                                        MOTION FOR EXTENSION OF
                                                TIME TO COMPLETE
11    LABORATORY CORPORATION
                                                DISCOVERY
      OF AMERICA HOLDINGS,
12
                               Defendants.
13                                              [ECF No. 22]

14
15           On January 11, 2021, the parties filed a joint motion to extend

16    discovery deadlines in the above-captioned case. (ECF No. 22). A scheduling

17    order “may be modified only for good cause and with the judge’s consent.”

18    Fed. R. Civ. P. 16(b)(4). “The district court may modify the pretrial schedule

19    ‘if it cannot reasonably be met despite the diligence of the party seeking the

20    extension.’” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th

21    Cir. 1992) (citation omitted). “[T]he focus of the inquiry is upon the moving

22    party’s reasons for seeking modification . . . . If that party was not diligent,

23    the inquiry should end.” Id. (citation omitted).

24           Discovery in this case commenced on November 26, 2019. (ECF No.

25    6). Originally, discovery was to end on May 18, 2020. (Id. at 2). However,

26    the parties filed four motions to extend the discovery deadline to January 11,

27    2021. (ECF Nos. 9, 11, 13, 17). The parties requested additional time due to

                                                1
                                                                        19cv1887-MMA-MDD
     Case 3:19-cv-01887-MMA-MDD Document 23 Filed 01/12/21 PageID.170 Page 2 of 2



1     challenges caused by the Covid-19 pandemic and illness of counsel. (ECF
2     Nos. 9, 11, 13, 17, 22). In support of the instant fifth request, the parties
3     explain that they have completed expert disclosures, expert rebuttal
4     disclosures, three sets of written discovery, and three depositions. (ECF No.
5     22 at 4). The parties further explain that they need to take six more
6     depositions. (Id.). Scheduling these depositions is complicated by Plaintiff’s
7     counsel’s recent Covid-19 diagnosis. (Id.).
8            The Court has been flexible with these requests, but twice warned the
9     parties that no further extensions would be granted absent extraordinary
10    circumstances. (ECF Nos. 14, 18). Considering the Court’s earlier warnings,
11    the Court finds that the parties have not shown diligence. Defense counsel’s
12    law firm has over thirty attorneys listed on the law firm’s website for the Los
13    Angeles location and Plaintiff’s counsel’s law firm has three attorneys listed
14    on the law firm’s website. The parties have had over a year to schedule
15    depositions via remote means in light of the Covid-19 pandemic and despite
16    illness of lead counsel for either party. Further, Plaintiff’s counsel’s recent
17    diagnosis does not explain why six depositions were not scheduled since the
18    last request in October to continue deadlines. Finally, the parties chose to
19    file the instant motion at 10:24 p.m. on the date discovery was scheduled to
20    close even though the parties must have known that six depositions had not
21    been scheduled well in advance of that date. Accordingly, the Court DENIES
22    the parties’ joint motion.
23           IT IS SO ORDERED.
24    Dated: January 11, 2021
25
26
27

                                              2
                                                                       19cv1887-MMA-MDD
